DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/1/2020 & 5/9/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claim 25 is objected to because of the following informalities: the claim concludes with a comma instead of a period; and "each flux signal" appears to be a typographical error that should read "each of said magnetic flux signals".  Claims 43 and 44 also are objected to on the basis of the latter typographical error, i.e., "each flux signal" instead of "each of said magnetic flux signals".  Appropriate correction is required.

Claims 28 objected to because of the following informalities: "obtaining the difference between phase angles of the line-voltage of the transformer and the total flux signal" appears to be a typographical error that should read "obtaining the difference between the phase angle of the line-voltage transformer and the phase angle of the total flux signal"; and "(i) the difference between phase angles of the line-voltage of the transformer and the total flux signal and (ii) magnitude value of the total flux signal" appears to be a typographical error that should read "(i) the difference between the phase angle of the line-voltage of the transformer and the phase angle of the total flux signal and (ii) a magnitude value of the total flux signal".  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 29, 31, 37, and 38, the limitation "obtained during initial calibration" is indefinite because applicant does not indicate when and how initial calibration occurs.  The lack of specificity is not merely claiming broadly; claim 29 is the first time applicant mentions the initial calibration and it is unclear as to when in the method steps it occurs.  A thorough review of the specification reveals that figure 3 and page 17 of the specification as filed (¶ [0085] of PgPub 2022/0155386) provide support for the limitation, but--similar to the claims--when and how initial calibration is performed in relation to the steps cited in, for example, claim 25.  Appropriate correction is required.
Claims 30, 32, and 39 inherit this deficiency.

Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 34, 35, 37, 38, and 39, the limitation "P flux" is indefinite because it is not an accepted term of art, nor has applicant acted as his/her own lexicographer by properly defining the team.  A thorough review of the specification, the internet, and relevant scholarly works such as the IEEE Standard Dictionary of Electrical and Electronics Terms yielded no explanation for what applicant could have meant by the term.  As such, substantive examination of those claims could not be performed.  Appropriate correction is required.

Allowable Subject Matter

	No prior art rejections are made of record at the present time because all independent claims (25, 43, and 44) contain allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2016/0266208 to Athikessavan et al., which discloses fault detection and diagnosis in an induction motor having rotor, stator, frequency & magnitude variation detection, and frequency spectrum analysis, but lacking detecting an external fault prior to the step of extracting the internal fault indicator;
	United States Patent App. Pub. No. 2016/0216334 to Athikessavan et al., which discloses fault detection and diagnosis having frequency spectrum analysis, comparison to threshold values, and fault detection based on that comparison, but lacking detecting an external fault prior to the step of extracting the internal fault indicator; and
	United States Patent No. 7,880,473 to Chari et al., which discloses non-invasive monitoring and diagnosis of electric machines by measuring external flux density having measurement of flux, determining magnetic field, comparison of measured versus expected field and determining if a fault is present on that basis, but lacking detecting an external fault prior to the step of extracting the internal fault indicator.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 25, "A method of detecting winding fault during online operation of an electrical machine, said method comprising . . . detecting an external fault prior to the step of extracting the internal fault indicator;
	in claim 43, "A system for detecting winding fault during online operation of an electrical machine, said system comprising . . . detecting an external fault prior to the step of extracting the internal fault indicator;" and
	in claim 44, "A non-transitory computer readable storage medium having stored thereon instructions for instructing a processing unit of a system to execute a method of detecting winding fault during online operation of an electrical machine, said method comprising . . . detecting an external fault prior to the step of extracting the internal fault indicator;"
	in combination with all other limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
6/3/2022